Per Curiam.
Plaintiff and appellant charged the defendants and respondents, as partners engaged in the practice of medicine, with having negligently treated plaintiff with static electricity, to her injury. It was alleged: Plaintiff was placed on an insulated platform connected with the electrical machine. Above and in front of her head was put a conical cap, in a position subsequently described in detail. Static electricity was caused to be discharged from the machine, through the cap, in, upon, and through plaintiff. Defendant then left the room. No attendant was present. After the lapse of eight or ten minutes, plaintiff screamed. Defendant immediately entered the room, and discovered that her head was smoking. Through the negligence of defendant a large portion of the top and sides of plaintiff’s head was seriously burned, whereby she was damaged in the sum of $5,000. Defendant admitted the fact of burning, but denied negligence. The case was tried to a jury, which returned a verdict of $1,200 for plaintiff. This appeal was taken from judgment entered against defendant Baleóme.
Plaintiff made out a prima facie case of negligence. Plaintiff’s only expert testified that, if the cap were brought close to the head and there was volume enough, there would be a continuous spark and harm would result. His testimony to the effect that the distance the cap was placed from plaintiff’s head would determine whether a *440bum was likely to occur, together with the testimony of plaintiff that it was not adjusted as on former occasions, and also the conduct of defendant in leaving the plaintiff in the room unattended, while the machine was working, for the space of ten minutes, during which time the burn occurred in connection with the other evidence in the-case, was sufficient to take the question of defendant’s negligence to the jury.
The trial court was justified in concluding that defendants were not partners, and that defendant Cannon was not liable for the negligence of defendant Baleóme.
Order and judgment affirmed.
O’Brien, J., took no part.